JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                           Amendment of Pa.R.J.C.P. 409

        On April 23, 2018, the Supreme Court amended Rule of Juvenile Court
Procedure 409 to change the outcome from “termination of jurisdiction” to “dismissal of
petition” when the court finds the juvenile is “not in need.”

       The amendment is not intended to have a substantive impact on current
procedure. Rather, it represents a change in terminology to more precisely identify the
procedural outcome, to avoid conflation of “jurisdiction” with its use in other Rules of
Juvenile Court Procedure, see e.g., Pa.R.J.C.P. 630, and to enhance correlation with
Rule 170(A)(2).

      The amendment will become effective July 1, 2018.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.